Case 2:20-cv-20743-CCC-MF Document 1 Filed 12/31/20 Page 1 of 7 PageID: 1



                    IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                              NEWARK DIVISION


                                                    MDL No. 2789
 IN RE: PROTON PUMP INHIBITOR
 PRODUCTS LIABILITY LITIGATION
 (NO. II)



 This Document Relates To:

 LINDA K. SHIERLING



                      Plaintiff

 vs.



 ASTRAZENECA LP,
 ASTRAZENECA PHARMACEUTICALS
 LP,
 MERCK & CO. INC. D/B/A MERCK,
 SHARP & DOHME CORPORATION




                       Defendants.




                SHORT FORM COMPLAINT AND JURY DEMAND

       The Plaintiff(s) named below file(s) this Short Form Complaint and Jury Demand

against Defendants named below by and through their undersigned counsel and as permitted

by Case Management Order No. 7. Plaintiff(s) incorporate(s) by reference the allegations

contained in Plaintiffs’ Master Long Form Complaint and Jury Demand in In re: Proton-

Pump Inhibitor Products Liability Litigation, MDL 2789, in the United States District Court
Case 2:20-cv-20743-CCC-MF Document 1 Filed 12/31/20 Page 2 of 7 PageID: 2



for the District of New Jersey pursuant to Case Management Order No. 7.

       In addition to those causes of action contained in Plaintiffs’ Master Long Form

Complaint and Jury Demand, where certain claims require specific pleadings and/or

amendments, Plaintiff(s) shall add and include them herein.

                              IDENTIFICATION OF PARTIES

Identification of Plaintiff(s)

1.       Name of individual injured/deceased due to the use of PPI Product(s):

                         LINDA K. SHIERLING

2.       Consortium Claim(s): The following individual(s) allege damages for loss of

consortium:

3.     Survival and/or Wrongful Death Claims:

         a. Plaintiff,           , is filing this case in a representative capacity as the

              of the Estate of , deceased.

         b. Survival Claim(s): The following individual(s) allege damages for survival

              claims, as permitted under applicable state laws:

                                                                          .



4.       As a result of using PPI Products, Plaintiff/Decedent suffered pain and suffering,

emotional distress, mental anguish, and personal and economic injur(ies) that are alleged to

have been caused by the use of the PPI Products identified in Paragraph 10, below, but not

limited to the following:

           injury to himself/herself

          injury to the person represented

          wrongful death
Case 2:20-cv-20743-CCC-MF Document 1 Filed 12/31/20 Page 3 of 7 PageID: 3



           survivorship action

            economic loss

            loss of services

           loss of consortium

            other:


Identification of Defendants

5.        Plaintiff(s)/Decedent is/are suing the following Defendant(s) (please check all that

apply):



                Abbott Laboratories

                AstraZeneca Pharmaceuticals LP

                AstraZeneca LP

                GlaxoSmithKline Consumer Healthcare Holdings (US) LLC

                Merck & Co. Inc. d/b/a Merck, Sharp & Dohme Corporation

                Novartis Consumer Health, Inc.

                Pfizer, Inc.

                The Procter & Gamble Company

                The Procter & Gamble Manufacturing Company

                Takeda Pharmaceuticals USA, Inc.

                Takeda Pharmaceuticals America, Inc.

                Takeda Development Center Americas, Inc. f/k/a Takeda Global Research
                 & Development Center, Inc.

                Takeda Pharmaceutical Company Limited

                Other(s) Defendant(s) (please identify):
     Case 2:20-cv-20743-CCC-MF Document 1 Filed 12/31/20 Page 4 of 7 PageID: 4




                                     JURISDICTION & VENUE

     Jurisdiction:

     6.          Jurisdiction in this Short Form Complaint is based on:

      Diversity of Citizenship

                   Other (The basis of any additional ground for jurisdiction must be pled in

                      sufficient detail as required by the applicable Federal Rules of Civil

                      Procedure).




     Venue:

7.         District Court(s) in which venue was proper where you might have otherwise filed this

      Short Form Complaint absent Case Management Order No. 7 entered by this Court and/or

      to where remand could be ordered: Northern District of Alabama: Eastern Division (N.D. Ala.)



                                         CASE SPECIFIC FACTS

     8.          Plaintiff(s) currently reside(s) in (City, State): Sylacauga, AL.

     9.          To the best of Plaintiff’s knowledge, Plaintiff/Decedent used PPI Product(s) during

     the following time period: Approximately 01/2009-12/2019.

     10.         Plaintiff/Decedent used the following PPI Products, for which claims are being

     asserted:
Case 2:20-cv-20743-CCC-MF Document 1 Filed 12/31/20 Page 5 of 7 PageID: 5



             Dexilant

             Nexium

                 Nexium 24HR

                 Prevacid

                 Prevacid 24HR

                 Prilosec

                 Prilosec OTC

             Protonix

                 Other (List All):

11.        The injuries suffered by Plaintiff/Decedent as a result of the use of PPI Products

include, among others that will be set forth in Plaintiff’s discovery responses and medical

records:

                 Acute Interstitial Nephritis (AIN)

                 Acute Kidney Injury (AKI)

                 Chronic Kidney Disease (CKD)

                 End Stage Renal Disease (ESRD)

                 Dialysis

                 Death

                  Other(s) (please specify):

            Acute Renal Failure

12.        At the time of the Plaintiff’s/Decedent’s diagnosis of injury, Plaintiff/Decedent

resided in (City, State): Sylacauga, AL.

                                      CAUSES OF ACTION

13.     Plaintiff(s), again, hereby adopt(s) and incorporate(s) by reference the Master

Long Form Complaint and Jury Demand as if fully set forth herein.
Case 2:20-cv-20743-CCC-MF Document 1 Filed 12/31/20 Page 6 of 7 PageID: 6



14.      The following claims and allegations asserted in the Master Long Form

Complaint and Jury Demand are herein more specifically adopted and incorporated by

reference by Plaintiff(s) please check all that apply):

                Count I: Strict Product Liability

                Count II: Strict Product Liability – Design Defect

                Count III: Strict Product Liability – Failure to Warn

                Count IV: Negligence

                Count V: Negligence Per Se

                Count VI: Breach of Express Warranty

                Count VII: Breach of Implied Warranty

                Count VIII: Negligent Misrepresentation

                Count IX: Fraud and Fraudulent Misrepresentation

                Count X: Fraudulent Concealment

                Count XI: Violation of State Consumer Protection Laws of the State(s) of:
                  Alabama                                                                .

                Count XII: Loss of Consortium

                Count XIII: Wrongful Death

            Count XIV: Survival Action

                Furthermore, Plaintiff(s) assert(s) the following additional theories and/or

Causes of Action against Defendant(s) identified in Paragraph five (5) above. If Plaintiff(s)

includes additional theories of recovery, to the extent they require specificity in pleadings,

the specific facts and allegations supporting these theories must be pled by Plaintiff(s) in a

manner complying with the requirements of the Federal Rules of Civil Procedure:
Case 2:20-cv-20743-CCC-MF Document 1 Filed 12/31/20 Page 7 of 7 PageID: 7




WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants of

compensatory damages, punitive damages, interest, costs of suit and such further relief as

the Court deems equitable and just, and as set forth in the Master Long Form Complaint

and Jury Demand, as appropriate.

                                      JURY DEMAND

       Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

Dated: 12/31/2020


                                               Respectfully Submitted,


                                               /s/ Jaime M. Farrell
                                               Jaime M. Farrell (JF2912)
                                               Weitz & Luxenberg P.C.
                                               700 Broadway
                                               New York, NY 10003
                                               Tel: (212) 485-1831
                                               Fax: (212) 344-5461
                                               jfarrell@weitzlux.com

                                               /s/ Paul J. Pennock
                                               Paul J. Pennock
                                               Jonathan M. Sedgh
                                               MORGAN & MORGAN
                                               850 3rd Ave, Suite 402
                                               Brooklyn, NY 11232
                                               Tel: (212) 738-6839
                                               Fax: (813) 222-2439
                                               ppennock@forthepeople.com
                                               jsedgh@forthepeople.com



                                               Attorney(s) for Plaintiff
